Citation Nr: 1629218	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post hammertoe surgery, second and third toes, right foot.

2.  Entitlement to a rating in excess of 10 percent for status post hammertoe surgery, all toes, left foot.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from November 1984 to November 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded by the Board in March 2015 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected right and left foot disabilities have been rated as 10 percent disabling since service connection was established.  See February 2005 and September 2005 rating decisions.  

The December 2012 rating decision that is the subject of this appeal recharacterized the left foot disability and assigned a temporary total (100 percent) evaluation for two periods of time due to surgery that the Veteran underwent on his left foot in April 2012 and September 2012.  

In a May 2015 rating decision that was issued after the Board's March 2015 remand, a temporary total (100 percent) evaluation was assigned for two periods   of time due to surgery that the Veteran underwent on his right foot in June 2013  and February 2015; a temporary total (100 percent) evaluation was assigned for surgery that the Veteran underwent on his left foot in February 2015.  The RO also assigned a noncompensable (zero percent) rating for scars due to these surgeries and entitlement to special monthly compensation between February 15, 2015, and May 1, 2015.  

The Veteran's feet were last examined in February 2014.  He underwent surgery   on both feet a year later, in February 2015.  In a statement dated June 1, 2015, the Veteran asserts that since his surgeries, the second toes on both feet have significant scarring and will not bend; that the third, fourth and fifth toes on both feet will     not bend as a result of these surgeries; and that he had left foot swelling and lymphedema, requiring the use of a compression stocking, three and one-half months after his last surgery.  

Given the assertions raised by the Veteran, the Board finds that a contemporaneous examination is needed to ascertain the current severity of his bilateral foot disability.  Updated VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good   cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since May 2015.  

2.  Schedule the Veteran for a VA foot examination to determine the current severity of the service-connected status post hammertoe surgery, second and third toes, right foot; and status post hammertoe surgery, all toes, left foot.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with the bilateral foot disabilities should be identified.  

3.  Readjudicate the claims.  If the benefits sought        on appeal remain denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

